Citation Nr: 0102314	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for vascular disease, 
claimed to be secondary to service-connected bilateral trench 
foot.  


REPRESENTATION

Appellant represented by:	Richard D. Lebovitz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
August 1945.  

This case arises out of a December 1995 rating action which 
denied service connection for bilateral thromboembolic 
disease.  The veteran appealed that decision to the Board of 
Veterans' Appeals, (Board) and after remanding the case in 
September 1997, the Board denied the appeal in a June 1999 
decision.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims, (hereinafter, Court).  While 
the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, and 
the veteran, represented by his attorney, filed a joint 
motion, in June 2000, asking the Court to vacate the Board's 
June 1999 decision.  The Court granted the parties' motion in 
a June 2000 order, and the case was returned to the Board for 
compliance with the directives that were stipulated in the 
joint motion.  The June 2000 order, by its terms, constitutes 
the mandate of the Court.


REMAND

This case arose out of an informal claim for benefits 
submitted by the service organization representing the 
veteran at the time.  That claim sought to establish service 
connection for "Thromboembolic Disease."  In an apparent 
attempt to explain the rationale for submitting this claim, 
the representative wrote, in a February 1997 statement, that 
"In the Merck manual, 13th Edition, Page 1727 under the 
chapter of "Cold Injury", there is an indication of a 
relationship between thrombophlebetic symptoms and cold 
injury residuals."  As it happens, none of the medical 
evidence associated with the claims file reflects that the 
veteran was ever diagnosed to have a specific disease entity 
called "Thromboembolic Disease" and it appears that this 
was the basis for the original denial of benefits in December 
1995.  Nevertheless, the record does reflect recent diagnoses 
of occlusive vascular disease, and/or peripheral vascular 
disease and it is now apparent that the disability for which 
service connection was sought, is this vascular impairment.  
Accordingly, the Board will characterize the issue on appeal 
as it is now set forth on the front page of this document.  
[Re-characterizing the issue on appeal in these more general 
terms, presumably satisfies the concerns expressed in the 
Joint Motion for Remand, regarding whether the claim for 
service connection for thromboembolic disease was 
inextricably intertwined with the claims for service 
connection for peripheral vascular disease and occlusive 
vascular disease, which the Board had referred to the RO for 
adjudication in its vacated June 1999 decision.  Since these 
issues are now essentially considered to be the same claim, 
they will be treated as such in making a final 
determination.]  

A review of the pertinent evidence in this case reflects that 
while in service, the veteran sustained what was 
characterized as moderate bilateral trench foot.  Shortly 
after his discharge from service, the veteran was service 
connected for this disability in an August 1945 rating 
action, and it has been evaluated as 10 percent disabling 
since 1960.  As to the veteran's current claim, the record 
shows that as early as 1960 he was considered to have "some 
injury of his peripheral vessels of the legs and feet," and 
was treated for "slightly impaired peripheral vascular tree 
due to frost-bite."  (Harry L. Wechsler, M.D. letters dated 
in September 1960.)  Similarly, in another letter from a 
private physician, dictated in August 1960, the veteran was 
described as having "a certain amount of vasomotor 
instability regarding his peripheral-vascular system and that 
this is on an organic basis."  (James W. Giacobine, M.D. 
letter.)  

Records dated years later, in the 1970's, reflect that the 
veteran was treated for arteriosclerotic heart disease, and 
records dated in 1983, reflect treatment for ischemic heart 
disease, with evidence showing that the veteran's peripheral 
pulses were intact as of 1984.  Records dated in 1990, 
however, reflect a diagnosis of peripheral vascular disease 
and/or atherosclerotic peripheral vascular disease, and/or 
arteriosclerotic peripheral vascular disease.  At the same 
time, the veteran was found to have a left common iliac 
occlusion, for which a "femoral-femoral bypass graft" was 
accomplished in October 1990.  This was apparently 
unsuccessful, as January 1991 records show that the "fem-
fem" bypass graft had occluded.  In addition, it was noted 
that the common and left internal and external arteries were 
also apparently occluded, although there was excellent 
bilateral run off from the common femorals, distally. 

In any event, in April 1996, the veteran was examined for VA 
purposes, and was diagnosed to have severe occlusive vascular 
disease.  In response to whether the veteran had 
thromboembolic disease, the examining physician wrote as 
follows:

Due to trench feet in my opinion, there is no 
relationship between trench feet and the occlusive 
vascular disease that this patient has.  

Subsequently dated records reflect that in 1997 the veteran 
was seen for left hip complaints which were considered to 
have been caused by aortoiliac disease with arterial 
insufficiency and buttock claudication.  Other records dated 
from this time include the diagnosis of peripheral vascular 
disease.  

In May 1998, the veteran underwent another examination for VA 
purposes.  The report from this examination revealed that, in 
the section under the heading "Diagnosis," the examiner 
wrote, 

I believe that [the veteran] has significant 
disability associated with long-standing 
atherosclerosis which has become prevalent in 
numerous beds; including the coronary bed, cerebral 
bed and peripheral vascular bed.  I do not think 
this has any relationship to a cold injury 
occurring during the war.   

More recently, in August 2000, the veteran's representative 
submitted a copy of a December 1999 statement from a private 
physician, (A. J. Cipriani, M.D.), to the Board.  In this 
statement, Dr. Cipriani wrote that the veteran had been his 
patient for 30 years, during which time, the veteran has 
never had comfort with his lower extremities, particularly so 
on the left, and that the veteran's symptoms included 
heaviness, burning paresthesias and frequent cramping pain.  
In this regard, Dr. Cipriani went on to state as follows:

It is my medical opinion that these symptoms 
reflect small blood vessel disease of the lower 
extremities (arterial, arteriole and venous) with 
concurrent ischemia of the peripheral nerves 
causing neuritic and circulatory symptoms of both 
lower extremities.  

They, therefore, are consistent with small vessel 
peripheral insufficiency.  

The exposure to damp, cold injury during World War 
II, which was extensive, in my medical opinion, 
caused injury to the intima (inner lining of the 
blood vessels).  The pathogenesis of 
atherosclerotic disease is believed to originate 
with intimal injury even though specific etiology 
of atherosclerosis is unknown.  It is my medical 
opinion that [the veteran's] war injury became the 
template for peripheral vessel disease which has 
rendered him with disease of the lower extremities 
and its concurrent symptoms and difficulty with 
walking.  

Although the veteran's representative waived the right to 
have this statement from Dr. Cipriani considered first by the 
RO, the Board must observe that its conclusions appears to be 
inconsistent with those set forth in the 1996 and 1998 VA 
examination reports.  In addition, it does not appear that 
the physicians who conducted those VA examinations considered 
in their reports the findings set forth in the letters from 
the veteran's private physicians in the 1960's.  Therefore, 
additional development will have to be undertaken in this 
case to include obtaining copies of the records upon which 
Dr. Cipriani based his determination and having the veteran 
examined again for VA purposes, in order to reconcile the 
apparent conflict in the record regarding the etiology of the 
veteran's vascular impairment.  

Moreover, it cannot be determined from the current record 
whether those physicians who examined the veteran for VA 
purposes, were specialists in vascular diseases, as the Board 
requested in its 1997 Remand.  As the Court pointed out in 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Therefore, it will 
be necessary to ensure that the physician who examines the 
veteran in connection with this Remand is a specialist in the 
appropriate field.  

In addition to the foregoing, the Board also notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, in 
addition to accomplishing the specific development the Board 
described in the preceding paragraphs, this Remand also 
provides the RO with the opportunity to ensure its compliance 
with the changes brought about by the Veterans Claims 
Assistance Act of 2000. 

Under the circumstances described above, this case is 
Remanded to the RO for the following:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

In particular, and after obtaining any 
appropriate authorization, the RO should attempt to 
obtain and associate with the claims file copies of 
the records of A. J. Cipriani, M.D. upon which he 
based his conclusion that the veteran "has never 
had comfort with his lower extremities," and that 
the veteran's service connected disability "became 
the template for peripheral vessel disease which 
has rendered him with disease of the lower 
extremities and its concurrent symptoms and 
difficulty with walking."  In addition, the RO 
should also associate with the claims file copies 
of records of the veteran's VA treatment since 
1998, and ask the veteran to identify any other 
records reflecting his treatment for vascular 
disease, copies of which the RO should also attempt 
to obtain.   

2.  Next, the RO should schedule the veteran for an 
examination by a physician who specializes in 
vascular diseases.  This physician should be 
provided the veteran's claims folder for review 
prior to the examination, so that he or she is 
familiar with the veteran's pertinent military and 
medical history, including the veteran's previous 
VA examination reports and those reports from 
private physicians from 1960.  A notation that this 
review of the record took place should be made part 
of any report provided by this physician.  The 
report should also make it clear that the physician 
conducting the examination holds the desired 
qualifications.  The purpose of the examination is 
to determine whether it is at least as likely as 
not that the veteran has a vascular disease or 
impairment which is linked to his military service, 
and, in particular, to his service connected 
bilateral trench foot.  In arriving at his or her 
conclusion in this regard, the examining physician 
should ensure that all tests deemed necessary are 
performed, and that any other consultations as may 
be necessary are accomplished.  The clinical 
findings and reasoning which form the basis for the 
opinion requested should be clearly set forth, with 
specific reference to any supporting documentation.  
Likewise, an explanation that the examiner believes 
may account for any opinion in the record that may 
differ from his or hers should also be included in 
the report. 

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

4.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for a vascular 
disease or impairment.  If the decision remains 
adverse to the veteran, the RO should issue a 
supplemental statement of the case to the veteran 
and his attorney, which should contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue currently on appeal.  Thereafter, they 
should be given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



